Title: To Thomas Jefferson from Madame de Neufville, 15 July 1792
From: Neufville, Madame de
To: Jefferson, Thomas



Sir
Boston July 15th 1792

The letter which your honor has pleased to favour my husband John de Neufville with did not come to hand till the 12th of this month, Should not have failed to answerd it imediatly had he received it Sooner; Mr. John de Neufvilles bodyly indispossition prevents him the honor of writing him Self to you, you will therefore be pleased to excuse a femalle advocate, unacquainted with your Language, but anxious to comply with your demands, to State these facts, to which  Mr. John de Neufville will lay his oath of, if you think it necessary; his losses are in the first place goods which he has Send to St. Eustatia to a Mr. Hawkins, to facilitate, or Supply, either congress or individualls, with what they may have wanted at that time; which where taken and confiscated at the time the Iland was, as goods belonging to a Rebell, he was called Such on account his having Planed and Sined the Commercial treaty Betwen the U,S, and holland, the losses of the goods were 6 thausen pounds Sterling; he further Supplied goods for South Carolina, which went in those frigates, Commanded by Commodore Gillon, to the amount of 15000 pounds Sterling. The British politick checking Mr. de N. Credit on all Side his crediteurs pressing upon him to answer the demands for them goods, he found him self necessitated to Sell his Elegant Mansion house in Amsterdam, upon which he lost 4000 pounds Sterling; he might have evoided it, would he have Sacrifice the American Cause and Credit; he 3ly found it necessary to promote the american cause and credit, to reduce if Possible the Credit of the British Stock; he therefore Sold his Shares in them and Sustained the lost of 5000 pounds Sterling; he 4thly Kept an open tabell for 3 years his house was then the only house for the american cause to result to, as well Public or Private characters; his hospitallities and travell during that period, which are to innumerable to Specifie, has cost him at least 10000 pounds Sterling; Major Jackson was at that time in [Holland?] and was an Eye witness of Mr. de N. hospitalties, and travells to Paris for pollitick or Commercial casses; I Supose he will not refuse you a Testimony there of, as every Patriotick Soul must feel for one an a n’other; it would be difficult to Prove immediatly the losses above mentioned, as the Persons and papers are in Europe where it has happened, and Mr. de Neufvilles Sons miend not being altogether Calculated to Keep his Books nor papers in order has been already the cause of innumerable losses; if you will be satisfied my husband declaring this Statement upon oath before the justice of peace, I shall send it to you as soon as you desire it, if you will favor me with a Line in which manner you wish it to be.
As to the result of Mr. de Neufvilles exertions in promoting the Commercial treaty betwen the u, S, and Holland, I must refer you to william Lee Esqr. letter, which is in your Possession, and left as Mr. gerry informs me with the Memorial—Certain it is that the British have persued Mr. de N where ever they Could, and have Ruin him entirely on account of my husband being the first in holland whom took the cause of the Americans at heart, and may I even be bold enough to assure you that he was the only author in promoting to  effect that the Duth goverment became in favour of america—to Show you his unbounded attechemet to your Cause, notwithstanding the Risk of his life and fortune hung but on a Silken thread, when Henry Lawrence was captivated, and in the dunjon of Londen, and his own Country could not assist him at that moment, he gave him Credit of two thausen pounds, when Mr. Lawrence was relissed and at Liberty he came to holland to thank him for his Kindness—to prove further what Little Support Mr. de N had at that time in his own goverment, in favour of your Cause, a gentleman belonging to the Court of the Hague came with instrution from powerfull hands of that Court, to Mr. de N. and told him that if he would drop the american Cause, they would give him as much Credit as he should want in the commercial Line, and above that an Employ, which should bring him in yearly near five thausen pounds; and all the answerd Mr. de N gave him, was, that he woud Sacifice him Self, and that a free Nation would be dearer to him than to be made passesor of [Peru?]; I can peldge my oath for this conversation which I was witness too at Bonn, at the Court of the Elector of Cologne, Mr. Heathcot Minister Plenipotentiary from the British court at this, Shook hands with Mr. de Neufville, and told him Sir, it is fortunate for you, that we are at peace now with america, your life would not have been So Secure could I have obtain you 3. 4, years ago I had orders from my goverment to persue your life and fortune where ever I could.
When we came to america in 1785 the demands of the house of John de Neufvill & Son, were nearly Sixty thausen pounds Sterling, which consisted in Congress, State, an Private debts; of which Mr. de N. has Little nor any thing recovered; his great humanity and Lenity of dispossion in not pursuing the Private Debtors on account of theire pleading losses Sustained during the war, and Law at that Time was not in Some of the States in favor of recovering very expedisiouly any demands, and as Private debts Seldom growes better by delay, has Ruin Mr. de Neufville So far, as that he is now in his infirm State of body beholden, to a few of his Relations from holland, for his dayly Subsistence in a Country boarding house, which can be atested by Mr. Stephen Higginson of Boston, Mr. Cazenove a gentleman from holland, Mr. James Searle a gentlemn of Philadelphia, can testify like wise Mr. de Neufvilles excertion in the Cause of America—Shall write to Henry Lawrence Esqr. by the first opportunity, and as amost expedisious way of information have taken the Liberty to inclose a line to Major Jackson, for which I must claim your honors Candour; if true Patriotism and Personnell Ruin merits rewards Mr. de Neufville  will undoubtely find it by your excertions, in a Republican goverment, whose Basis is Philantropi—I have the honnor to be with a profound respect your honnors very humble Servant

A, M, de Neufville

